Case 1:18-cv-03497-A.]N Document 89 Filed 12/19/18 Page 1 of 2
Case lilS~c\/-03497~AJN Document 88 Filed 12/18/18

CLEARY GOTTL|EB STEEN & HAMlLTON LLP

One Liberty Plaza
New Yoi'l<, NY10006~147O
T:+1212 225 2000
F:+1212 225 3999

clearygottlieb.com

WASHING'!`DN,D.C. v PARIS - BRUSSELS ~ I.ONDON 1 MOSCOW
FRANKFURT ~ COLOGNE ~ ROME ~ MlLAN ‘ HONG KONG
BEI]ING ' BUENOSAIRES ‘ S.F\() PAULO ' ABU Dl!ABI ~ SEOUL

D; +l 212 225 2460
tmoloney@cgsh.coin

  
 

 

""` ` ' ii i'.’ `i‘~~l ,-At“::l.`l"i:4

‘.".H\.. A'.. .».. .

 

1»@“€;<:;;1192<>18

BY ECF

The Honorable Alison J. Nathan
United States District Judge
for the Southern District of New York

Thurgood l\/Iarshall United States Courthouse

40 Foley Square, Room 2102
New York, NY 10007

V|CTOR |. LEWKQW

LEE E. EUCNNElT
THOMAS J, |J\OLDHE¥
DAV|D G. SABEL
JONATHAHl BLACKMA||
M|OHAELL. RYAH
ROEEF\T P. DAV|S
VARONZ RE!CH
RlCHARDS LlNCER
STEVEH G. HORO\\'|TZ
JAMES A. DUHCAN
STEVEH M. LOEB
CRA|GB BROD

EDWARD J. ROSEN
N|COLAG GRAUAR
CHR|STOPHEP E AUSYlH
HO\'»IAHD 5 ZELSO
DAV|D E. HRDDSKV
ARTHURN KONH
RlCHARDJ CDOPEN
JEFFREVS LEWlS

PAUL J. SHl|.i

STEVEH L WlLHER
ER|KA \‘l. H|.lEHHU|S
AHDRES DE LA CRUZ
DAV|D C. LDVEZ

JAMES L. BROMLE\’
MlCHAELK GEHSTENZANG
LE\'J|SJ L|MAN

LEV L. DASS|H
HE|LQ.WHCR|SKEV
JORGE U…JUAHTORENA
MlCHAEL D.\VE!HEERGER
DAV|D LE\NWAND
OlAHA L \‘lOLLMAH
JEFFREVA` ROSEHTHA\.
ETHAH A KL|NGSBERG
M|CHAF.LU DAVAN
CARM|NE D. DUGCUZZL JRv
JEFFREV D. KARPF

December 18, 2018

  

137

Ll ON . NATHAN '
D STATES DISTRICT JUDGE

Page 1 of 2

K|MBERLY BROWN BLACKLQW
ROHERT J. RAVMOND
SUNG K. KANG
LEO||ARDC. JACOB\‘
SAHDRA L. FLOW
FRA||C|SCO LCESTERO
FRAHCESCA L ODELL
WILUA|.| L |.ICRAE
JASDN FACTQR

J(JOH N. K|M

MAHGAREY S.PEPON|S
L|SAM. SCHWE|TZER
JUA|| G. GlRALDEZ
DUANE MCLAUGNL|H
UREON 5` PEACE
MERED|TH E KOYLER
CHA||TAL Ev KURDULA
BENETJ O'RE|LLV
AUAM E. FLE|SHER
SEA||A. D'NEAL

GLENH P. MCGRORV
MATYHEW P.SALER||U
I.l|CNAELJ.ALDAHO
V|CTOR L HOU

ROGER A. COOPER

AMV R.SHAP|RO
JE||N|FERKEHNEDV PARK
ELIZAHETN LEHAS
LUKEA BAREFDOT
FA|.(ELA L, l.\ARCOGL|ESE
PAULU. TtGER
JOHATHAHS KOLOD|‘|ER
DAH|EL ILAH
MEVERH.FED|DA
ADRlA?| R. LE|PS(C
EL|ZABETH VlCEUS
ADAL| J. EREHHEMAH
AR| D. MACK\||NON
JAMES E. LANGSTON
JARED GERBER

 
   

Re: SPVOSUS Ll‘a’. v. HSBC Holdirlgs plc, et al., No. 18~3497 (AJN)

Dear Judge Nathan:

OOLU| D. LLOVD
COREY M. GOODMAH
RlSH|ZUTSH|
JAHE VAH\.ARE
DAV|D N. HERR|HGTON
KlMEERLV H.SPOERR|
AAROHJ. l.\EVERS
DAN|EL C. REV||OLDS
ABEHAA MA|V|OO
MUGH C. CONRDV. JR.
nEsluEN'¢ FARYN£RS

SAHDRA |.| ROCKS
5 DOUGLAS BOR¢SKV
.|UDlTN KASSEL
DAV|D E.\'IEBB
PEHELOPE L. CNR|STOPHORDU
BOAZ S. MONAG
MARV E\ ALCOCK
HElDEH. lLGEHFR\TZ
KATHLEEN M EMBERGER
WALLACE l.i LARSON, JR.
AVRAM E` LUFT
ANDREV/WEAVER
HELEHA K GRANH|S
JOHN V. HI\RR|SCH
CAROL{NE F. HA¥DAV
RAHULMUKH|
HElLR MARKEL
HU|.IAVUN KHAL|D
KE|U|ETHS BLAZEJEW$K|
ANDREA M. BASHAM
LAURA BAGARELLA
SH\RLEV M.LO
nsslnemcau~ssi

LOUlSE M. FARENT
0Fco\/Nsil,

We represent the HSBC Defendantsl in connection with the above-captioned
action (this “Actiori”). We write to inform the Couit that the HSBC Deferidants have reached an
agreement in principle with the Plaiiitiff2 to settle this Action as part of a global settlement,
which includes both this Action and the Irish Action (See, e.g., Consolidated Brief at 8). While
we anticipated fully documenting the terms of this agreement prior to the return date of
December 20, 2018 set forth in the briefing schedule entered by Your Honor on August 27,

 

' The HSBC Defendants include HSBC Holdings plc, HSBC Bank plc, HSBC Bank USA, N.A.,
HSBC USA Inc., HSBC Securities Services (Bermuda) Limited, HSBC Institutional Trust Sei'vices
(Bei'niuda) himited, HSBC Banl< Bermuda Limited, HSBC Securities Services (Luxembourg) S.A.,
HSBC Bank (Cayman) Limited, HSBC Private Banking Holdings (Suisse) S.A., and HSBC Private Banl<

(Suisse) S.A.

2 All capitalized terms not otherwise defined herein shall have the meaning ascribed to them iii the

Consolidated Brief (Dkt. No. 73).

Cleary Goltlieb Sleen 8c Hamilton LLP or an affiliated entity has an office iii each ofthe cities listed above.

 

Case 1:18-cv-03497-A.]N Document 89 Filed 12/19/18 Page 2 of 2
Case l:lS~c\/-03497~AJ|\| Document 88 Filed 12/18/18 Page 2 of 2

The Honorable Alison J. Nathan, p. 2

2018, the logistical difficulties in coordinating with numerous stakeholders located in different
jurisdictions across the globe has significantly delayed the process.

We therefore iespectfully iequest that the

  
 

 

y t at date, we iequest peimissin foi the HSBC Defenclants to
le a supplemental reel brief with respect t he n
the ,

     

 
 

Plaintiff consents to this request

Respectfully submitted,

/s/ Thomas J. Molo)')ev

Thomas J. Moloney

cc: All counsel of record (by ECF)

 

